Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                          DETAILED ACTION
Priority
	Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 07/05/2021 has been fully considered and is attached hereto.
                                                                          Specification
The disclosure is objected to because of the following informalities: application, the reference character “108” has been used in the drawings (Fig 3D), however the specification does not mention it.  The reference characters “421”, “422a”, “422b”, “427”, “428” and “429” has been used in the drawings (Fig 8), however the specification does not mention them. The reference sign “Shaft assembly 423” has been used in the specification [0108], however drawings do not illustrate the reference sign. The reference characters “1125”, “1225” have used in the drawings (Figs 10B-10C) however the specification does not mention them. See MPEP § 608.01(b).
   Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to been used to designate “power supply module”, however specification 108” with reference character “118” in the drawings (Fig 3D).  The reference characters “421”, “422a”, “422b”, “427”, “428” and “429” have been used in the drawings (Fig 8), however the specification does not mention them. The reference characters “1125”, “1225” have used in the drawings (Figs 10B-10C) however the specification does not mention them. 
	The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign mentioned in the description: “Shaft assembly 423”, specification [0108]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. patent No. 10,871,806 to Aguirre et al. 
Although the Claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 are anticipated by claims 1-5, 7-11, 16-17 and 19 of the patent to Aguirre ‘806.
Regarding Claim 1, Patent Claim 1 of Aguirre ‘806 recites (recitation of ‘806 in parenthesis)  
An electronic device comprising (A wearable electronic device comprising), (Line 1): 
a housing comprising (a housing configured to be worn by a user, the housing comprising), (lines 2-3): 
a first compartment in which a first electronic component is disposed (verbatim), (lines 4-5); 
a second compartment in which a second electronic component is disposed, one or both of the first and second electrical components electrically communicating with another component of the electronic device (verbatim), (lines 6-10) ; and 
a connection portion extending between the first and second compartments (verbatim), (lines 14-15), 
wherein the first compartment is separated from the second compartment at a location spaced away from the connection portion by a gap to provide thermal separation between the first and second electronic components (verbatim), (lines 18-22).
	Therefore patent claim 1 of Aguirre ‘806 is in essence a “species” of the generic invention of Application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding Claim 2, the electronic device of Claim 1, wherein the first electronic component comprises a processor (Claim 2 of ‘806), (verbatim), (lines 1-2).
	Regarding Claim 3, the electronic device of Claim 1, wherein the second electronic component comprises a power supply (Claim 3 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 4, the electronic device of Claim 3, wherein the power supply comprises a battery (Claim 4 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 4, the electronic device of Claim 1, wherein the first compartment, the second compartment, and the connection portion are filled with a gas (Claim 5 of ‘806), (verbatim), (lines 1-3).
Regarding Claim 6, the electronic device of Claim 1, wherein the connection portion comprises a channel between the first and second compartments (Claim 1 of ‘806), (a connection portion extending between the first and second compartment; the connection portion comprising a channel providing fluid communication between the first and second compartments), (lines 14-17).
Regarding Claim 7, the electronic device of Claim 6, wherein the channel has a side cross- sectional area that is smaller than a cross-sectional area of the first compartment taken along a direction parallel to a maximum dimension of the first compartment (Claim 7 of ‘806), (verbatim), (lines 1-5).
Regarding Claim 8, the electronic device of Claim 1, wherein the electronic device comprises an augmented reality device (Claim 8 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 9, the electronic device of Claim 8, further comprising a connector configured to connect to a headpiece to be worn by a user (Claim 9 of ‘806), (verbatim), (lines 1-3).  
Regarding Claim 10, wherein the first electronic component electrically communicates with the second electronic component (Claim 10 of ‘806), (wherein the first electronic component electrically communicates with the second electronic component by way of one or more electrical connectors extending through the channel) (lines 1-4).
Regarding Claim 11, the electronic device of Claim 1, further comprising a clip disposed in the gap between the first and second compartments (Claim 11 of ‘806), (verbatim), (lines 1-3).
Regarding Claim 12, Patent Claim 16 of Aguirre ‘806 recites (recitation of ‘806 in parenthesis)  
 A portable electronic device comprising (A wearable electronic device comprising), (line 1): 
a housing (a housing comprising a first compartment in which a first electronic component is disposed, a second compartment in which a second electronic component is disposed), (lines 2-4); 
a battery disposed in the housing, the battery supplying power for at least a portion of the portable electronic device (a battery disposed in the housing, the battery supplying power for at least a portion of the wearable electronic device), (lines 12-11); 
electronic components for operating the portable electronic device, the electronic components disposed in the housing (at least one of the first and second electronic component comprises a processor for operating the wearable electronic device), (lines 7-9); and 
a thermal mitigation assembly comprising a frame assembly, comprising (verbatim), (line 15): 
a shaft assembly having a first end and a second end opposite the first end, the first and second ends supported by the frame assembly (verbatim), (lines 16-17); 
an impeller having fan blades coupled with a hub, the hub being coupled with the shaft assembly for rotation within the housing about a longitudinal axis of the shaft assembly (verbatim), (lines 18-20); 
verbatim), (lines 21-23); and 
-49-wherein the thermal mitigation assembly removes heat generated from one or both of the battery and the electronic components (wherein the thermal mitigation assembly removes heat generated from one or both of the battery and the at least one processor), (lines 24-25).
Therefore patent claim 16 of Aguirre ‘806 is in essence a “species” of the generic invention of Application claim 12. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding Claim 13, the power supply assembly of Claim 12 (Claim 17 of ‘806), (the wearable electronic device of claim 16), (line 1) , wherein the housing comprises a first enclosure and a second enclosure (Claim 16 of ‘806), (a housing comprising a first compartment in which a first electronic component is disposed, a second compartment in which a second electronic component is disposed), (lines 2-5), the electronic components and the thermal mitigation assembly disposed in the first enclosure and the battery disposed in the second enclosure (Claim 17 of ‘806), (wherein the processor and the thermal mitigation assembly are disposed in the first enclosure and the battery is disposed in the second enclosure), (lines 1-4).
Regarding Claim 14, the power supply assembly of Claim 12, (Claim 19 of ‘806), (the wearable electronic device of claim 16), (line 1) wherein the shaft assembly comprises a first shaft portion connected to a first frame of the frame assembly and a second shaft portion connected to a second frame of the frame assembly, the first and second shaft portions disposed at least partially on opposing sides of the hub (Claim 19 of ‘806), (verbatim), (lines 1-6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Park et al (US 10,216,312). 
Regarding Claim 1, Park (In Fig 1) discloses an electronic device (200) comprising: a housing (210/220) comprising: a first compartment (220b) in which a first electronic component (250), (Fig 4) is disposed; a second compartment (220a) in which a second electronic component (250) is disposed, one or both of the first and second electrical components electrically communicating with another component (240/240) of the electronic device (Col. 21, II. 43-48), a connection portion (210) extending between the first and second compartment (Fig 1), wherein the first compartment (220b) is separated from the second compartment (220a) at a location spaced away from the connection portion by a gap (gap between 220a and 220b) to provide thermal separation between the first and second electronic components (gap between 220a and 22b provides thermal separation between 250/250 within parts 220a/220b).	
	Regarding Claim 2, Park in view of Kim discloses the limitations of claim 1, however Park (In Fig 3) further discloses wherein the first electronic component comprises a processor (208), (Col 17, II. 49-51).
Regarding Claim 3, Park in view of Kim discloses the limitations of claim 1, however Park (In Fig 3) further discloses wherein the second electronic component comprises a power supply (209), (Col. 20, II. 46-48).
Regarding Claim 4, Park in view of Kim discloses the limitations of claim 3, however Park (In Fig 4) further discloses wherein the power supply (209) comprises a battery (270), (Col. 17, II. 59-61).
Regarding Claim 10, Park in view of Kim discloses the limitations of claim 1, however park (In Figs 3-5) further discloses wherein the first electronic component (250) electrically communicates with the second electronic component (250), (250/250 share same controller 208 and power supply, controller 208 activated both front cameras 280 connected to 250/250), (Col 20, II. 42-48), (Fig 52, S413).
Claims 12-14 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Klemm et al (US 2015/0115060).
Regarding Claim 12, Klemm (In Figs 1-12) discloses;
 	A portable electronic device (18) comprising: 
a housing (housing between 20 and 102); 
a battery (78) disposed in the housing (Fig 6), the battery supplying power for at least a portion of the portable electronic device (18), (¶ 48, II. 1-6); 
electronic components (75), for operating the portable electronic device (18), (¶ 48, II. 1-6), the electronic components (75) disposed in the housing (Fig 6),
a thermal mitigation assembly (60) comprising a frame assembly (80), (Fig 6), 

an impeller (60) having fan blades (68) coupled with a hub (64), the hub (64) being coupled with the shaft assembly for rotation within the housing about a longitudinal axis of the shaft assembly (top central horizontal wall 64 coupled to mounting element 66 for rotation within the housing about a longitudinal axis of mounting element 66), (Fig 6); 
wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly (loading transverse to the longitudinal axis of mounting element 66 is controlled by raised portion 82 and mounting element 66),
-49-wherein the thermal mitigation assembly (60) removes heat generated from one or both of the battery (78) and the electronic components (75), (Fig 6).
Regarding Claim 13, Klemm discloses the limitations of claim 12, however Klemm (In Fig 6) further discloses wherein the housing comprises a first enclosure (211/213), (enclosure within the support frame 45 and chassis 80), (Figs 9-10) and a second enclosure (enclosure within the bottom cover and the battery door 96), (Fig 11) the electronic components (75) and the thermal mitigation assembly (45/50/60/82) disposed in the first enclosure (enclosure within the support frame 45 and chassis 80) and the battery (78) disposed in the second enclosure (enclosure within the bottom cover and the battery door 96), (Fig 6).
Regarding Claim 14, Kim in view of Homer and further in view of Klemm discloses the limitations of claim 12, however Klemm (In Figs 6-8) further discloses wherein the shaft assembly .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Park et al (US 10,216,312) in view of Kim et al (US 2016/0255748) . 
	Regarding Claim 5, Park in view of Kim discloses the limitations of claim 1, however Park as modified does not disclose wherein the first compartment, the second compartment, and the connection portion are filled with a gas.
	Instead Kim (In Fig 7) teaches wherein the first compartment (compartment in 202 where 410 is disposed in), the second compartment (compartment in 202 where outlets are disposed), and the connection portion (connection portion in 202 connecting the compartment where 410 is disposed in and the compartment where outlets are disposed), (¶ 71, II. 1-7) are filled with a gas (air), (¶ 105, II. 1-5).

Regarding Claim 6, Park in view of Kim discloses the limitations of claim 1, however Park as modified does not disclose wherein the connection portion comprises a channel between the first and second compartments.
Instead Kim (In Fig 7) teaches wherein the connection portion (connection portion in 202 connecting the compartment where 410 is disposed in and the compartment where outlets are disposed) comprises a channel (channel connecting inlet 400a to outlets at the bottom surface of 202), (¶ 105, II. 1-14), (Fig 7) between the first (compartment in 202 where 410 is disposed in) and second compartments (compartment in 202 where outlets are disposed).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim with a channel between the first and the second compartment to benefit from dissipating heat from portable electronic device by bringing cooled air to the frame and discharging warm air to outside, thus making it more comfortable for the user of the device (Kim, ¶ 105, II. 1-14).
Regarding Claim 7, Park in view of Kim discloses the limitations of claim 6, however Kim (In Fig 10) further teaches wherein the channel (channel connecting inlet 400a to outlets at the bottom surface of 202), (¶ 105, II. 1-14), (Fig 10) has a side cross-sectional area (cross-sectional area of 202 where air streams from 410 converge toward the outlets), (Figs 9-10) that is smaller than a cross-sectional area (cross-sectional area of compartment in 202 where 410 is disposed in), (Figs 9-10) of the first 
Regarding Claim 8, Park in view of Kim discloses the limitations of claim 1, however park as modified does not disclose wherein the electronic device comprises an augmented reality device.
Instead Kim (In Figs 1-4) teaches wherein the electronic device (200) comprises an augmented reality device (¶ 62, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim with an augmented reality device to benefit from providing the user with a sense of immersion with additional information including virtual objects and/or other sensory inputs (Kim, ¶ 63, II. 1-10, ¶ 64, II. 1-7).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Kim and further in view of Latta et al (US 2013/0044129). 
Regarding Claim 9, Park in view of Kim discloses the limitations of claim 8, however park as modified does not disclose wherein the electronic device further comprising a connector configured to connect to a headpiece to be worn by a user.
Instead Latta (In Fig 1A) teaches wherein the electronic device (4) further comprising a connector (6) configured to connect to a headpiece (2) to be worn by a user (¶ 44, II. 1-6).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim and further with Latta with a connector connected to the head piece to benefit from providing a mixed reality that allows virtual imagery to be mixed with a real world view through a near-eye display worn by the user creating the right ambient for the user within the physical space  (Latta, ¶ 1, II. 3-6, ¶ 2, II. 1-5).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Thornton et al (US 2011/0263200).
Regarding Claim 11, Park discloses the limitations of claim 1, however Park does not teach wherein the electronic device further comprising a clip disposed in the gap between the first and second compartments.
Instead Thornton (In Fig 2B) teaches wherein the electronic device (110) further comprising a clip (206) disposed in the gap between the first (200) and second compartments (130). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Thornton with a clip in the gap between the first and second compartment to benefit from allowing the electronic device to be clipped on a user’s body for easy carrying when the device is not in use (Thornton, ¶ 36, II. 3-8).
                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multi-Compartment Computing Device with Shared Cooling Device US 2017/0347498, Electronic Apparatus US 2008/0259539, Television Receiver and Electronic Device US 2014/0002750, Fan US 2010/0310390. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835

/ZACHARY PAPE/Primary Examiner, Art Unit 2835